Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), made as of the 5th day of August, 2016,
among HomeTown Bank, a Virginia Banking Corporation, HomeTown Bankshares
Corporation, a Virginia incorporated registered bank holding company
(collectively with HomeTown Bank, the “Employer”) and Vance Adkins (“Employee”).

 

WHEREAS, Employer recognizes that it is important to Employer and its
stockholders to have stability and continuity in its executive management;

 

WHEREAS, Employee desires job stability in order to devote his focus and
energies on the management of Employer without concern over long-term
implications on his career based on short-term considerations;

 

WHEREAS, Employer also recognizes, as is the case with many publicly held
corporations, the possibility that a change in control may arise and that such
possibility, and the uncertainty and questions which it may raise among
executive management, may result in the departure or distraction of executive
management personnel to the detriment of Employer and the shareholders of
Employer;

 

WHEREAS, the Board of Directors of HomeTown Bank and HomeTown Bankshares
(collectively, the “Board”) have determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
Employer’s Executive Vice President and Chief Financial Officer to his duties
without distraction by the possibility of a change in control of Employer;

 

WHEREAS, the Board believes it important, should Employer or the shareholders of
Employer receive a proposal for transfer of control of Employer, that Employee,
as a member of the Executive Management of Employer, be able to assess such
proposal and advise the Boards thereon, without being unduly influenced by the
uncertainties of Employee’s personal situation;

 

WHEREAS, Employer and Employee now desire to formalize said employment with a
formal Employment Agreement, including change in control provisions.

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

SECTION I.   DEFINITIONS. As used in this Agreement, the following capitalized
terms have the indicated meanings unless the context clearly requires otherwise:

 

1.01. “Board” has the meaning ascribed to such terms in the recitals.

 

1.02. “Cause” means (a) the continued knowing and willful failure by Employee to
reasonably perform his duties hereunder (other than any such failure resulting
from his incapacity due to physical or mental illness) or otherwise to
materially comply with his obligations hereunder after a written demand for
performance with respect thereto is delivered to the Employee by the Board or
the Chief Executive Officer of the Employer and which failure has not been cured
as hereinafter provided, which demand specifically identifies the manner in
which the Board or the Chief Executive Officer of the Employer believes that
Employee has not performed his duties or is otherwise in breach of his
obligations hereunder; or (b) the engaging by the Employee in conduct
constituting a felony or a crime involving moral turpitude; or (c) the issuance
of a removal order or similar order by a governmental regulatory agency with
appropriate jurisdiction prohibiting Employee from participating in the affairs
of the Employer; or (d) drug or alcohol abuse, but only to the extent that such
abuse had an obvious and material effect on Employer’s reputation and/or on the
performance of Employee’s duties and responsibilities under this Agreement. Any
act or failure to act by Employee based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Employer or based upon Employee’s good faith efforts to comply with all
applicable banking rules and regulations shall be conclusively presumed to be
done, or omitted to be done, by the Employee in good faith and in the best
interests of the Employer and shall not be a basis for termination for Cause. It
is also expressly understood that the Employee’s attention to matters not
directly related to the business of the Employer shall not provide a basis for
termination for Cause so long as the Board has approved Employee’s engagement in
such activities. Upon the issuance of a written demand for performance under
Section 1.02(a), Employee shall have 30 days in which to correct the deficiency,
and if the Employee corrects such deficiency within this period the deficiency
shall not constitute Cause. If the Employee does not correct the deficiency, in
the sole discretion and judgment of the Board within the thirty (30) day period,
such deficiency shall constitute Cause for purposes of the termination of this
Agreement. The conditions constituting Cause under Section 1.02(b) or (c) above
shall not require prior notice, a written demand for performance or an
opportunity to cure.

 

1.03     “Change in Control” shall be defined as set forth in Paragraph 6.01
hereof.

 

1.04. “Date of Termination” means the date Employee’s employment hereunder is
deemed terminated, as follows: (a) other than as provided in Section 1.02(b) or
(c), the date specified in the Notice of Termination, which date shall be at
least 15 days, but not more than 30 days, after the date of the Notice of
Termination, (b) if Employee’s employment is to be terminated by Employer for
Disability, thirty (30) days after Notice of Termination is given (provided that
in the case of Disability the Employee shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (c) if Employee’s employment is terminated by death, the date of
Employee’s death, or (d) if Employee retires, the date of Employee’s Retirement.

 

1

--------------------------------------------------------------------------------

 

 

1.05. “Disability” means (a) as a result of Employee’s physical or mental
condition, Employee shall have been absent from the full-time performance of his
duties with the Employer for six (6) consecutive months, and (b) within thirty
(30) days after Notice of Termination pursuant to Section 1.04(b) is given
Employee shall not have returned to the full-time performance of his duties with
or without reasonable accommodation.

 

1.06. “Employer” includes any corporation or other entity which is the surviving
or continuing entity in respect of any merger, consolidation or form of business
combination in which the Employer ceases to exist.

 

1.07. “Employment Year” means the 12-month period beginning with the Initial
Date and each 12-month period beginning on the annual anniversary of such
Initial Date thereafter.

 

1.08. “Initial Date” means August 5, 2016.

 

1.09. “Notice of Termination” means a written notice that Employee’s employment
with Employer is terminated that specifies the Date of Termination when required
in accordance with Section 1.04.

 

1.10. “Person” means any individual, corporation, partnership, group,
association or other “person” as such term is used in Sections 3(a)(9) and
13(d)(3) of the Exchange Act, other than Employer or any employee benefit
plan(s).

 

1.11. “Retirement” means voluntary termination of Employee’s employment
hereunder after the attainment of age sixty-five (65) or otherwise in accordance
with Employer’s then established retirement policies.

 

1.12. “Successor” means any Person that succeeds to, or has the practical
ability to control (either immediately or with the passage of time) the
Employer’s business directly, by merger or consolidation, or indirectly by
purchase of the Employer’s voting securities, all or substantially all of its
assets or otherwise.

 

SECTION II. TERMS OF EMPLOYMENT AND DUTIES.

 

2.01. Employment with Employer. Employer employs Employee under the terms of
this Agreement as of the Initial Date as Executive Vice President and Chief
Financial Officer of Employer. Employee shall be expected to perform such
services as are generally performed by the Executive Vice President and Chief
Financial Officer of a community, commercial bank. Employee shall comply fully
with all policies and procedures established, and all lawful directives given,
from time to time, by the Board or the Chief Executive Officer.

 

2.02. Acceptance of Employment. Employee accepts such employment and shall
devote his full-time, attention and best efforts to the diligent performance of
his duties herein specified and as an officer of Employer. While employed
hereunder, Employee will not, without the prior express written consent of the
Board or the Chief Executive Officer accept employment with any other
individual, corporation, partnership, governmental authority or other entity, or
engage in any other venture for profit which the Board may consider in its
reasonable judgment to be in conflict with Employer’s best interest or to be in
competition with Employer’s business, or which may interfere in any way with
Employee’s performance of his duties hereunder. It is understood and agreed that
Employee has the right to participate in passive investments including income
producing real estate.

 

2.03. Term of Employment. Employee shall be employed by Employer pursuant hereto
until the third year anniversary of the Initial Date unless Employee’s
employment is sooner terminated as set forth herein; provided, however, that
beginning with the first anniversary of the Initial Date and each anniversary
thereafter, the term of Employee’s employment shall automatically be extended
for one additional Employment Year unless at least ninety (90) days prior to
such anniversary date, the Employer on the one hand or the Employee, on the
other, shall have given written notice that the Employee’s employment shall not
be so extended.

 

2.04. Offices. Termination of employment hereunder shall include termination of
employment as Executive Vice President and Chief Financial Officer of Employer
and of all other offices and positions with the Employer.

 

SECTION III. COMPENSATION AND RELATED MATTERS.

 

3.01. Base Salary. From the date hereof until the Date of Termination, Employee
shall have an annual base salary of One Hundred and Forty Thousand and 00/100
Dollars ($140,000.00), as the same may be adjusted from time to time pursuant
hereto.

 

3.02. Employee Benefits. Subject to meeting applicable eligibility provisions,
Employee shall be entitled to the same medical and health insurance coverage and
other benefits as may be provided by Employer to its executive management from
time to time.

 

2

--------------------------------------------------------------------------------

 

 

SECTION IV. RIGHTS ON TERMINATION OF EMPLOYMENT.

 

4.01. Termination for Cause by Employer, Termination for Any Reason by Employee,
Termination on Account of Death. If Employer terminates Employee’s employment
for Cause or if Employee terminates his employment for any reason, or if the
Employee’s employment is terminated on account of his death, the Employer shall
pay the Employee his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given. No Notice of
Termination is required hereunder in the event of Employee’s death, and the
foregoing amounts shall be determined on the date of death.

 

4.02. Termination by Employer Without Cause. Upon the termination of the
Employee’s employment by Employer without Cause as defined in Section 1.02
above, Employer shall pay Employee a lump sum payment equal to (a) the total
base salary that Employee would have earned had Employee continued in the
Employer’s employ through the remaining term of employment, without reference to
his termination, such base salary to be at the rate in effect, without reference
to his termination, at the time a Notice of Termination is given, and (b) the
present value of the Employer’s cost of all welfare, pension and other benefits
then being provided to Employee calculated as if the Employee had continued in
the Employer’s employ through the remaining term of employment as then in effect
with the same benefits at the same cost to Employer.

 

4.03. Other Terminations. In the event of any termination of Employee’s
employment as then in effect which is not provided for in Section 4.02, Employee
shall be entitled to no compensation or other benefits whatsoever beyond the
Date of Termination.

 

4.04. Offset. The amount of any payment provided for in this Section IV shall
not be reduced, offset or subject to recovery by the Employer or Successor by
reason of any compensation earned by Employee as the result of employment by
another employer after the Date of Termination, or otherwise.

 

SECTION V.   CHANGE IN CONTROL.

 

6.01 For purposes of this Agreement, a “change in control” of Employer shall
have occurred at such time as (a) the Federal Reserve Board should have approved
a notice filed by any Person (as defined in subsection 1.10) with respect to
Employer pursuant to 12 C.F.R. § 225.41 (or any successor regulation thereto),
without respect to the exceptions thereto under 12 C.F.R. § 225.42, as in effect
on the date hereof; (b) any Person becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 or any successor regulation
thereto), directly or indirectly, of 25% or more of the combined voting power of
Employer’s outstanding securities ordinarily having the right to vote at
elections of its directors; (c) individuals who constitute Employer’s Board of
Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by Employer’s shareholders, was approved by a vote at least three
quarters of the directors comprising the Incumbent Board shall be considered as
though such Person were a member of the Incumbent Board for purposes of this
Section V; (d) the merger or consolidation of Employer with or into another
corporation; (e) the sale, conveyance or other transfer of substantially all of
the assets of Employer; or (f) the closing of a corporate reorganization in
which the Employer becomes a subsidiary of a holding company, the majority of
the common stock of which is owned, in aggregate, by persons who did not own the
majority of the common stock of HomeTown Bank (or its successor) immediately
prior to the reorganization. The formation of a bank holding company whereby the
common stock of Bank will be exchanged for stock in the holding company shall
not constitute a “change in control” under this Agreement.

 

SECTION VI. TERMINATION FOLLOWING CHANGE IN CONTROL.

 

6.01 Employer recognizes that a change in control as defined in Section VI may
directly affect the direction and philosophy of Employer. A change in control
may also affect Employee’s responsibilities and position with the Employer. If
any of the events described in Section V hereof constituting a change in control
of Employer shall have occurred, Employee shall be entitled to compensation
provided in subsection 7.02 of Section VII hereof upon termination by Employer
of Employee’s employment with Employer or constructive termination of Employee’s
employment by transferring Employee outside the Roanoke Valley or substantially
changing Employee’s responsibilities and job description.

 

7.02 Any termination following a change in control shall be communicated by
written notice of termination (“Notice of Termination”) to the Employee. Such
Notice of Termination shall specify the date as of which employment shall
terminate (“Date of Termination”), which said Date of Termination shall not be
more than sixty (60) days after the date of the Notice of Termination.

 

3

--------------------------------------------------------------------------------

 

 

SECTION VII. COMPENSATION UPON TERMINATION FOLLOWING CHANGE IN CONTROL; OTHER
AGREEMENTS.

 

7.01 During any period following a change in control that Employee fails to
perform his duties as a result of incapacity due to physical or mental illness,
Employee shall continue to receive his salary at the rate then in effect and any
benefits or awards under any Plans shall continue to accrue during such period,
to the extent not inconsistent with such Plans, until Employee’s employment is
terminated pursuant to and in accordance with Section VI hereof. Thereafter,
Employee’s compensation and other benefits shall be determined in accordance
with subsection 7.02 hereof and the Plans then in effect.

 

7.02 Subject to subsections 6.01 and 7.04 and Section X hereof, if a change in
control shall have occurred, as defined in Section V above, and Employee’s
employment with Employer is terminated by Employer, then Employee shall be
entitled, without regard to any contrary provisions of any Plan, to the
following benefits:

 

(A)     For thirty-six (36) months less one day, commencing on the Date of
Termination, Employer shall continue to provide Employee all perquisites which
were being provided to Employee immediately prior to the Date of Termination and
shall make provisions and pay all insurance premiums as they come due during
such period so that Employee’s medical insurance benefits, life insurance and
accident insurance plan coverage will continue to be on terms and at levels
substantially the same as those existing on the day prior to the Date of
Termination.

 

(B)     For thirty-six (36) months less one day, commencing on the Date of
Termination, Employer shall continue to pay to Employee the Annual Compensation
theretofore received by Employee from Employer. For purposes of this Agreement,
“Annual Compensation” shall mean Employee’s current annual base salary
immediately preceding the change in control or immediately preceding the Date of
Termination, whichever is the greater, in accordance with Section 3.01 hereof.
Payment shall be made each month when the Employer’s payroll is customarily paid
unless Employee irrevocably elects to receive all salary compensation due
hereunder in a lump sum which shall be paid within thirty (30) days of the
Employee’s election. Should Employee elect to receive a lump sum settlement
instead of monthly payments, the amount payable shall be reduced to the present
value of monthly payments by using the one year certificate of deposit rate then
in effect at HomeTown Bank.

 

(C)     Should there be a distribution from any executive incentive compensation
plan at the close of the plan year during which termination occurs, Employee
shall in addition be paid the amount provided for in Section 3.01 hereof.

 

(D)     Employee shall be or become vested under all employee benefit,
retirement and stock option plans under which Employee is a beneficiary as of
the date when the last compensation under this Agreement is due to be paid to
Employee.

 

7.03 The amount of any payment provided for in this Section VII shall not be
reduced, offset, or subject to recovery by Employer by reason of any
compensation earned by Employee as a result of subsequent employment by another
employer other than a competing banking institution in violation of subsection
8.02 of Section VIII hereof.

 

7.04 Notwithstanding the other provisions of this Section VII, should Employer
terminate Employee for intentional misconduct tantamount to the commission of a
felony and relating to his employment, no further compensation shall be paid to
Employee after the Date of Termination. Otherwise, Employee shall be entitled to
the full compensation provided for in this Section VII after his termination,
subject, however, to the provisions of subsection 6.01 of Section VI.

 

SECTION VIII. CONFIDENTIALITY; COVENANT NOT TO COMPETE.

 

8.01 Confidentiality. Employee agrees that subsequent to his period of
employment with Employer, he will not at any time communicate or disclose to any
unauthorized person, without the express prior written consent of the Employer,
its operations, finances, condition, properties, assets, business or strategic
plans, employees, budgets, or any other matter, it being understood, however,
that the obligations of this Section shall not apply to the extent that the
aforesaid matters (1) are disclosed in circumstances where Employee is legally
required to do so or (ii) become generally known to and available for use by the
public otherwise than by the Employee’s wrongful act.

 

8.02 Covenant Not to Compete. If (i) the Employee’s employment with the Employer
or Bank is terminated without Cause as defined in Section 1.02 above, and the
Employee has received the payments described in Section 4.03 above, or (ii) the
Employee’s employment with Employer is terminated for Cause pursuant to Section
1.02(b) or (c) above, or (iii) Employee resigns his position with Employer, the
Employee agrees that for a period of two years from the date his employment is
terminated, he will not, without the prior, express consent in writing of the
Chairman of the Board of Directors or Successors, become affiliated within a 40
mile radius of the main office of the Employer as an officer, employee, agent,
partner, director, consultant, or substantial stockholder (more that 5% of any
class of common or preferred equity, options to acquire the same or convertible
debt) of any entity engaged in the commercial or retail banking, lending or
leasing business or become associated within the geographical area described
above with any entity in the process of formation to engage in the retail or
commercial banking, lending or leasing business, or any group that intends to
form any such entity. Notwithstanding the foregoing, it is recognized that many
banks have offices or other operations within a 40-mile radius of the main
office of the Employer and Employee is not prohibited from employment with such
a bank provided that Employee’s office is located outside the restricted 40-mile
radius and Employee does not, directly or indirectly, knowingly solicit business
from or do business with any customers of Employer.

 

8.03 Relief. In the event Employee’s actual or threatened breach of this
Section, Employer or Successor, as the case may be, shall be entitled to a
preliminary restraining order and an injunction restraining the Employee from
violating its provisions. Notwithstanding anything to the contrary herein,
Employee agrees that it shall pay all costs and expenses of Employer, including
but not limited to reasonable expert witness and legal fees, should it prevail,
in any litigation to enforce this Section VIII.

 

8.04 Other Remedies. Nothing in this Agreement shall be construed to prohibit
the Company or Successor from pursuing any other available remedies for such
breach or threatened breach, including the recovery of damages from the
Employee. If at the time of enforcement of this Section a court holds that the
duration, scope or area restrictions stated herein are unreasonable under the
circumstances then existing and, thus, unenforceable, the Employer and Employee
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.

 

4

--------------------------------------------------------------------------------

 

 

SECTION IX. SUCCESSORS; BINDING AGREEMENT.

 

9.01 This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of Employer which shall result from a change in
control as defined in Section V hereof. Employer shall require any such
successor, by an agreement in form and substance satisfactory to Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as Employer would be required to perform if no such
succession had taken place.

 

9.02 This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Employee should die
while any amount would still be payable to Employee hereunder at the time of
death of Employee, such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Employee’s devisee, legatee,
beneficiary, or designee or, if there be no such designee, to Employee’s estate.

 

SECTION X. TAXES.

 

10.01 All payments to be made to Employee under this Agreement will be subject
to required withholding of federal, state and local income and employment taxes.

 

10.02 Anything in this Agreement to the contrary notwithstanding, in the event
that mutually satisfactory independent auditors (the “Auditors”) shall determine
that any payment or distribution by Employer to or for Employee’s benefit
(whether paid or payable or distributed pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be a “parachute payment” as defined in Section
280G of the Internal Revenue Code (the “Code”), then the aggregate present value
of amounts payable or distributable to or for Employee’s benefit pursuant to
this Agreement are hereinafter referred to as “Agreement Payments.”

 

10.03 If any of the Agreement Payments will be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code or any similar tax that may
hereafter be imposed (the “Excise Tax”), Employer shall pay to Employee at the
time specified below an additional amount (the “Gross-up Payment”) such that the
net amount retained by Employee, after deduction of any Excise Tax on the
Agreement Payments and any federal, state and local income tax and Excise Tax
upon the Gross-up Payment, but before deduction for any federal, state or local
income tax on the Agreement Payments, shall be equal to the total amount of the
Agreed Payments.

 

10.04 For purposes of determining whether any of the Agreement Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) the total
Agreement Payments shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, and all “excise parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Auditors, such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax, (ii) the amount of the Agreement Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of the
Agreed Payments or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above), and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

10.05 For purposes of determining the amount of the Gross-up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made and the applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, Employee shall repay
to Employer at the time that the amount of such reduction in Excise Tax is
finally determined the portion of the Gross-up Payment attributable to such
reduction (plus the portion of the Gross-up Payment attributable to the Excise
Tax and federal, state and local income tax imposed on the portion of the
Gross-up Payment being repaid by Employee if such repayment results in a
reduction in Excise Tax and/or a federal, state and local income tax deduction),
plus interest on the amount of such repayment at the applicable federal rate. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder at the time the Gross-up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-up Payment), Employer shall make an additional Gross-up Payment in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

10.06 The Gross-up Payment or portion thereof provided for above shall be paid
not later than the thirtieth (30th) day following payment of any amounts under
Section VI; provided, however, that if the amount of such Gross-Up Payment or
portion thereof cannot be finally determined on or before such day, Employer
shall pay to Employee on such day an estimate, as determined in good faith by
Employer, of the minimum amount of such payments and shall pay the remainder of
such payment (together with interest at the applicable federal rate) as soon as
the amount thereof can be determined, but in no event later than the forty-fifth
(45th) day after payment of any amounts under Section VI. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by Employer to Employee,
payable on the fifth (5th) day after demand by Employer (together with interest
at the applicable federal rate).

 

10.07 All determinations made by the Auditors pursuant to this Section X shall
be binding upon Employer and Employee.

 

10.08 It is intended that this Agreement comply with the provisions of Section
409A of the Code and the regulations and guidance of general applicability
issued thereunder (referred to herein as “Section 409A”) so as to not subject
Employee to the payment of additional interest and taxes under Section 409A. In
furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions, and to the extent
Section 409A would result in Employee being subject to the payment of additional
income taxes or interest under Section 409A, the parties agree to amend the
Agreement to avoid the application of such taxes and interest. Notwithstanding
any provision in this Agreement to the contrary, as needed to comply with
Section 409A, if Employee is a “specified employee” (within the meaning of
Section 409A), deferred payments due under this Agreement above shall be subject
to a six (6) month delay such that amounts otherwise payable during the six (6)
month period following Employee’s Separation from Service (as defined pursuant
to Section 409A and the regulations thereunder) shall be accumulated and paid in
a lump-sum catch-up payment as of the first day of the seventh month following
Employee’s Separation from Service.

 

5

--------------------------------------------------------------------------------

 

 

SECTION XI.   SURVIVAL.

 

The respective obligations of, and benefits afforded, Employer and Employee as
provided in Sections III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV, and
XV shall survive termination of this Agreement.

 

SECTION XIII.   NOTICES.

 

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid and addressed to Employee at the
address listed below his name at the end of this Agreement and to Employer at
its main office and marked to the attention of the Chairman of the Board of
Directors, or to such other addresses as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be in effect only upon receipt.

 

SECTION XIV. MISCELLANEOUS.

 

No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in a writing signed by Employee
and the Chairman of the Board of Directors of Employer other than Employee. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Virginia.

 

SECTION XV. VALIDITY.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

SECTION XVI. RELATED AGREEMENTS.

 

To the extent that any provision of any other agreement between Employer or any
of its subsidiaries and Employee shall limit, qualify or be inconsistent with
any provision of this Agreement, then for purposes of this Agreement, while the
same shall remain in force, the provision of this Agreement shall control and
such provision of such other agreement shall be deemed to have been superseded,
and to be of no force and effect, as if such other agreement had been formally
amended to the extent necessary to accomplish such purpose.

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

    

EMPLOYEE:    HOMETOWN BANK                       /s/ Vance W. Adkins   By: /s/
Susan K. Still   Vance W. Adkins     Susan K. Still         President and Chief
Executive Officer                           HOMETOWN BANKSHARES                
          By: /s/ Susan K. Still         Susan K. Still         President and
Chief Executive Officer  

 

6